DETAILED ACTION
	Claims 1-11, and 13 are pending.
Allowable Subject Matter
	Claims 1-11 and 13 are allowed.
	The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a positive electrode active material for a secondary battery comprising the claimed formula, wherein there are secondary particles formed of a plurality of flocculated primary particles and at least part of the niobium is solid solved in the primary particles.
Prior art Kusano (JP 2012-138352) teaches a positive electrode for a secondary battery comprising the structure Li1.05Ni0.45Mn0.45Co0.1B0.0025W0.015Nb0.005O2 (title, par. 136-137).  Kusano teaches that the concentration of Niobium can vary between the inside and outside of the particle. Kusano does not teach that there are secondary particles formed of a plurality of flocculated primary particles and at least part of the niobium is solid solved in the primary particles.
Claim 7 recites a method of producing a positive electrode active material for a secondary battery wherein the active material has the claimed formula and wherein there are secondary particles formed of a plurality of flocculated primary particles and at least part of the niobium is solid solved in the primary particles.
Prior art Kusano (JP 2012-138352) teaches a positive electrode for a secondary battery comprising the structure Li1.05Ni0.45Mn0.45Co0.1B0.0025W0.015Nb0.005O2 (title, par. 136-137).  Kusano teaches that the concentration of Niobium can vary between the inside and outside of the particle. Kusano does not teach that there are secondary particles formed of a plurality of flocculated primary particles and at least part of the niobium is solid solved in the primary particles.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873.  The examiner can normally be reached on Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JACOB B MARKS/Primary Examiner, Art Unit 1729